Citation Nr: 1228946	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-25 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right hand (dominant) carpal tunnel syndrome.  

2.  Entitlement to service connection for left hand (non-dominant) carpal tunnel syndrome.  


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 2008.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the benefits sought on appeal.

The RO in Philadelphia, Pennsylvania, has jurisdiction of the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that these claims require additional development.  The clinical evidence of record is unclear as to whether the Veteran has carpal tunnel syndrome of either hand etiologically related to service.

The Veteran's service treatment records show that in October 1998 she was given a provisional diagnosis of carpal tunnel syndrome, right wrist/hand.  A September 2002 report of medical history notes that she reported that her hands were numb in the morning, and that she had trouble grasping.  She was diagnosed and treated for carpal tunnel syndrome in May 2006.  She was diagnosed with carpal tunnel syndrome in January, July and October 2007, and February and June 2008.  The report of an October 2008 VA general medical examination provides a pertinent impression of bilateral carpal tunnel syndrome, with mild residual functional impairments, EMG ordered.  A November 2008 VA outpatient treatment report notes possible carpal tunnel syndrome, and relates that the Veteran reported that ever since childhood her wrists went numb.  In this regard, the Board points out that the Veteran's claim identifies the date of onset of her carpal tunnel syndrome as November 1998.  A December 2008 VA outpatient neurology consult resulted in an impression of no electrodiagnostic evidence of neuropathy in the hands.  

In light of the foregoing, the Board finds that another VA examination is warranted to determine whether the Veteran has carpal tunnel syndrome and the etiology.  In this regard, the Board notes that the Court of Veterans Appeals has held that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 4.2 (2011) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any carpal tunnel syndrome of the right hand and/or left hand that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran has carpal tunnel syndrome of the right hand and/or left hand, and if so whether it is at least as likely as not (50 percent or more likelihood) that the carpal tunnel syndrome was caused or aggravated by the Veteran's active service.  

In doing so, the examiner is specifically asked to consider and reconcile the service treatment records, October 2008 VA general medical examination report, November 2008 VA outpatient treatment report, and December 2008 VA outpatient neurology consult report that are described above.  

A complete rationale for all opinions expressed must be provided.

2.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


